Citation Nr: 1728370	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-44 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gout/arthritis.

3.  Entitlement to an initial compensable rating for hernia, inguinal, prior to September 18, 2013.

4.  Entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence, beyond October 31, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from August 1962 to October 1966 and February 1967 to October 1983, including service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, the Combat Aircrewman Insignia with three devices, the Air Medal with "5" to represent awards, a Letter of Commendation, and the Good Conduct Medal on numerous occasions. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2011, November 2012, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant filed timely Notices of Disagreement (NOD), received in August 2012, January 2013, and May 2014.  Statements of the Case (SOC) were issued in October 2014.  Timely VA Form 9's were received in December 2014.

On his December 2014 VA Form 9, the appellant stated that he was appealing the evaluation of his hernia, "specifically between December 2010 and September 2013."  Thus, only the rating for the period prior to the temporary 100 percent rating is on appeal.  Although the appellant requested a Board hearing, in Washington, D.C., in his VA Form 9, correspondence from the appellant's representative, received in March 2017, states that the appellant wished to withdraw his request for a hearing.

The issues of entitlement to service connection for PTSD and gout/arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The appellant's inguinal hernia was not operated, but remediable, prior to September 18, 2013.  

2.  Post-operative residuals of the appellant's July 13, 2010, coronary artery disease bypass graft surgery did not include a need for convalescence, severe post-operative residuals, a necessity to be confined to his home, a necessity for continued use of a wheelchair or crutches, or immobilization by cast, beyond October 31, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7338 (2016).

2.  The criteria to extend a period of a temporary total rating beyond October 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 §§ C.F.R. 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


		i.  Inguinal Hernia

Under Diagnostic Code 7338, a noncompensable rating is warranted for an inguinal hernia that is (1) small, reducible, or without true hernia protrusion; or (2) not operated, but remediable.  A 10 percent rating is warranted in cases of a postoperative and recurrent inguinal hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted in cases of a small postoperative and recurrent, or unoperated and irremediable, inguinal hernia that is not well supported by truss or not readily reducible.  A 60 percent rating is warranted where there is a large, post-operative, recurrent inguinal hernia, that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

	C.  Temporary total ratings

Under 38 C.F.R. § 4.30, a total disability rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made upon approval of the Adjudication Officer.

By definition, the purpose of a temporary total rating under the criteria of 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when there may be temporary incapacitation associated with recuperation from the immediate effects of an operation or from immobilization by cast, without surgery.

Additionally, notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the rating of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).


III.  Analysis

A.  Entitlement to an initial compensable rating for hernia, inguinal, prior to September 18, 2013.

The appellant's July 13, 2010, coronary artery bypass graft surgery caused his inguinal hernia.  

A December 2010 clinical note states that the appellant reported noticing a bulge the size of a golf ball that comes out of the top of his incision when he coughs.  Pain was denied.

A January 2011 clinical note is of record.  The appellant reported that his hernia bulged only with Valsalva, cough, and bearing down.  Pain, fever, and discomfort were denied.  The sternal and bilateral incisions were noted to be well-healed.  There was an obvious swelling at the distal end of the sternal incision.  It was noted to be soft and easily reducible.  A physician recommended that the appellant continue to support the hernia when coughing and that he avoid lifting.  The physician recommended surgical repair of the hernia in six months, when inflammation from the heart surgery would be completely resolved, and when cardiology clearance was secured.

The appellant was afforded a VA examination for his hernia in September 2011.  The appellant reported that his hernia was getting larger and that it hurt at times, especially when coughing.  Physical examination revealed that the midline abdominal wall was the site of the hernia.  The rectus abdominis muscle was noted to be injured.  There was no intermuscular scarring.  Muscle function was noted to be normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  A six inch scar, midline anterior chest wall, was present.  It was not painful or tender to touch, and it was not adherent.  There were no residuals of nerve, tendon, or bone damage.  The abdominal muscle was affected by herniation.  The herniation was noted to not be extensive.  There was no loss of deep fascia or muscle substance.  There was no limitation of motion of any joint due to muscle disease or injury.  It was noted that the appellant worked part-time, and had done so for the past five to ten years.  It was noted that no time at work had been lost during the past 12 months.  The appellant was diagnosed with a ventral hernia.  There were no significant effects on his occupation.  There were no effects on his usual daily activities.  

In his Statement in Support of Claim, received in November 2012, the appellant stated that, although he told the VA examiner that his hernia did not cause him to miss work, he only worked half days because that was what the Nashville VA Medical Center Cardiology Department had approved.  The appellant noted that he reported that the hernia caused him pain when he coughed, sneezed, or strained during a bowel movement.  He also stated that he neglected to mention to the VA examiner that, when he would (1) turn over from one side to the other in bed; and (2) bend over to pick something up and turn slightly to either side, he would also experience pain.  The appellant noted that he wore a binder for his hernia and expressed confusion as to why his hernia was rated as noncompensable when he wore a binder and surgery was required.

A September 11, 2013, clinical note from a private physician is of record.  It was noted that the bulging had increased in size and was associated with discomfort, especially when sneezing, coughing, or straining.  The appellant reported that the hernia "pulled" with turning over in bed.  Gastrointestinal symptoms were denied.  Examination revealed a reducible bulge at the inferior scar in the subxiphoid area with a 5 to 6 cm. defect.  Diastasis recti, abdominal separation, was also present.  There were no palpable abdominal masses, megaly, or tenderness.  There were no obvious motor, sensory, or cerebellar deficits.

The Board notes that the appellant underwent surgery for his inguinal hernia on September 18, 2013, and received a temporary total rating for convalescence from September 18, 2013, to November 30, 2013. 

The appellant was afforded a VA examination for his hernia in July 2014.  The claims file was reviewed.  The appellant was noted to be service-connected for a ventral hernia.  The appellant reported that abdominal hernia pain worsened over the years.  Ventral hernia repair occurred in September 2013.  Ventral hernia pain was noted to be resolved since surgery.  Examination of the appellant revealed a healed postoperative ventral hernia repair and there was no hernia detected.  The examiner stated that there was no indication for a supporting belt.  The appellant was noted to have a scar related to the surgery.  There were no other percent physical findings, complications, conditions, signs, and/or symptoms noted.  It was noted that the appellant could not perform heavy lifting.

On his December 2014 VA Form 9, the appellant stated that he was appealing the evaluation of his hernia, "specifically between December 2010 and September 2013."  Thus, only the rating for the period prior to the temporary 100 percent rating is on appeal.  The appellant also stated that, although he did not miss any work during that time period, he was unable to lift heavy objects, his hernia caused him trouble and pain, particularly when coughing or sneezing, and he was provided with a supportive belt by VA.

As noted above, in order to be eligible for a compensable rating for an inguinal hernia, the hernia must be (1) postoperative recurrent, readily reducible and well supported by truss or belt; (2) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or (3) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

The Board has considered the applicability of other diagnostic codes pertaining to hernias, but finds no other rating criteria applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The Board notes that the appellant's hernia is rated as an inguinal hernia, while the September 2011 VA examiner diagnosed it as a ventral hernia.  The only diagnostic code for ventral hernias is limited to postoperative hernias.  See 38 C.F.R. § 4.114, Diagnostic Code 7339.  Thus, evaluation under a diagnostic code other than Diagnostic Code 7338, for inguinal hernias, would be inappropriate.  

The appellant underwent a hernia operation in September 2013.  Thus, the hernia was not postoperative, inoperable, or unoperated irremediable during the period on appeal.  Further, the evidence of record does not support, nor does the appellant or his representative contend, that the hernia was not well supported by the VA-provided belt or not readily reducible.  Rather, the January 2011 clinical note stated that the hernia was easily reducible and the September 2013 clinical note also stated that it was reducible.  Thus, the preponderance of evidence shows that the criteria for a compensable rating were not approximated.  Hence, entitlement to an initial compensable rating for an inguinal hernia, prior to September 18, 2013, must be denied.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of the Veteran's hernia are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to his hernia.  While he file a separate claim for TDIU in September 2015, he listed eye and cardiac disabilities as the basis for the claim, not his hernia.  The RO denied the claim in an unappealed December 2015 rating decision.  Given that he did not contend that his hernia rendered him unemployable, entitlement to TDIU is not before the Board under Rice.  Therefore no further discussion of a TDIU is necessary.  

B.  Entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence, beyond October 31, 2010.

The appellant underwent coronary artery bypass graft surgery on July 13, 2010.  In his Statement in Support of Claim, received in November 2012, the appellant stated that, although he only missed two weeks of work due to his heart surgery, he was only working half days when he returned to work following the surgery.  He stated that the Nashville VA Medical Center Cardiology Department approved him to work half days.  The appellant reported that he would work for four hours in the morning, have a light lunch at home, and then nap.  The appellant stated that, before his surgery, he had worked eight-hour days, four days a week.  The appellant explained that his work was sedentary.

A July 2010 clinical note states that the appellant reported that he needed to use a cane for ambulation.

An August 2010 clinical note is of record.  It was observed that the sternal and bilateral incisions from the July 2010 surgery were well healed, clean, dry, and intact, without signs or symptoms of infection.

An October 2010 discharge summary is of record.  The appellant presented with symptoms of chest discomfort.  The EKG and cardiac enzymes were negative.  Physical examination revealed no chest pain and that the appellant was able to ambulate comfortably.  The appellant was diagnosed with non-cardiac chest pain.  

The appellant was afforded a VA examination for his heart in October 2010.  The appellant was diagnosed with ischemic heart disease.  It was noted that the appellant's treatment plan included taking continuous medication for his ischemic heart disease.  The appellant did not have congestive heart failure.  The appellant reported fatigue when performing activities such as light yard work including weeding, mowing lawn with a power mower, and brisk walking of approximately four miles per hour.  It was noted that this was consistent with 3-5 METs.  There was no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was measured to be 65 percent in July 2010.  It was noted that the appellant's ischemic heart disease did not impact his ability to work.

A December 2010 clinical note is of record.  The appellant presented with complaints of a bulge on his sternum.  The appellant observed the bulge when he strained with coughing, defecation, or sneezing.  It was noted to spontaneously resolve and that it was not painful.  Physical examination revealed that the appellant had full and correct range of motion, with normal alignment.

A January 2011 clinical note is of record.  It is noted that the sternal and bilateral incisions from the July 2010 surgery were still well healed.  An obvious swelling was noted at the distal end of the sternal incision.  It was soft and easily reducible.  The physician recommended surgical repair of the hernia in six months, when inflammation from the heart surgery would be completely resolved, and when cardiology clearance was secured.

As noted above, the appellant stated during his September 2011 VA examination that he worked part-time and had done so for the past five to ten years.

The temporary total rating was in effect for three months.  There is no evidence, nor does the appellant or his representative contend, that, after October 31, 2010, there were severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Nor was there immobilization by cast, without surgery, of one major joint or more.  The Board notes the appellant's report that he only worked half days following his surgery, and only missed two weeks of work, which shows that the appellant was not unable to work following his surgery.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The October 2010 discharge summary states that the appellant was able to ambulate comfortably.

The Board notes the appellant's service-connected inguinal hernia that resulted from the coronary artery bypass graft surgery.  However, it has been rated separately.  The issue of an increased rating for that disability is discussed above. The appellant's hernia was not severe enough to warrant an extension of the temporary total evaluation following his coronary bypass graft surgery.  Rather, it only met the criteria for a noncompensable rating, as discussed above.  The Board also notes that the appellant received a temporary total evaluation following his inguinal hernia surgery in 2013.

The Board has also considered Diagnostic Code 7017, which is for application regarding coronary bypass surgery.  A 100 percent rating is assigned for three months following hospital admission for surgery.  However, after the three-month period, the rating criteria are identical to those for Diagnostic Code 7005, under which the appellant's coronary artery disease is rated.  Thus, changing the Diagnostic Code under which the appellant is rated would not change his disability rating.

The appellant stated in a Statement in Support of Claim, received in November 2012, that, although the temporary total rating lasted through October 2010, he was unable to do anything more physical in November than he had in October.  The Board has considered the appellant's contention; however, the preponderance of the evidence is against the appellant meeting the criteria for an extension of the temporary total rating.

The Board notes the appellant's contention that, because his inguinal hernia was caused by his heart surgery, he should receive an extension of the temporary total rating for the heart surgery because of his hernia.  However, as explained above, the appellant's symptoms do not meet the criteria for extension of his temporary total rating.  Rather, the hernia is properly rated separately.

The above lay and medical evidence reflects that the appellant did not meet the criteria for extension of the temporary total rating beyond October 31, 2010, for his coronary bypass graft surgery.  In his lay statements, the appellant did not indicate a specific period of time during which he needed to convalesce and the evidence shows that his surgical wound was healed by August 2010.  As the evidence demonstrates that the appellant did not meet any of the criteria for a temporary total rating beyond October 31, 2010, an extension of this time period is not warranted.  38 C.F.R. § 4.30.  Hence, the appeal must be denied.




ORDER

Entitlement to an initial compensable rating for inguinal hernia, prior to September 18, 2013, is denied.

Entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence, beyond October 31, 2010, is denied.


REMAND

The Board notes that the appellant's VA treatment records through November 7, 2015, are associated with the claims file.  The appellant submitted copies of some VA treatment records from 2016.  Upon remand, the appellant's VA treatment records beginning November 7, 2015, should be associated with the claims file.  These records are in VA's constructive possession and must be made available for review as they are relevant to the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


I.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

The requirements for establishing an in-service stressor are delineated in 38 C.F.R. § 3.304(f)(1)-(5).  In pertinent part, the regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the record reflects that the appellant has reported multiple in-service stressors, such as participation in a helicopter mission in which he was fired upon and was afraid that he would be shot down.  In November 2012, a VA psychologist concluded that this reported stressor was sufficient to support a diagnosis of PTSD.  The appellant's reported stressor is consistent with the circumstances of his Vietnam service.  Thus, absent evidence to the contrary, his lay testimony alone is sufficient to establish the occurrence of these stressors.  The November 2012 VA examiner, however, concluded that, despite the appellant's reported stressors, he did not meet the full criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  The examiner further concluded that the appellant did not exhibit any other mental disorder that conformed to DSM-IV criteria.

Since that examination was conducted, however, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

As the appellant's claim was first certified for appeal in July 2016, DSM-5 applies to his claim.  As noted, the appellant was provided a VA examination in November 2012, in which the examiner used DSM-IV and opined that the appellant did not have a current diagnosis of PTSD or any other mental disorder.  Thus, a remand is required to provide the appellant with a VA psychiatric examination that uses DSM-5, in accordance with current VA regulations.

The Board notes that a June 2015 mental health clinical note states that the appellant was referred by his primary care physician for further evaluation and treatment planning to target depression.  The diagnostic impression was unspecified trauma- and stressor-related disorder, rule out PTSD and rule out major depressive disorder.  An August 2015 clinical note reports angry outbursts.  A November 2015 clinical note lists a prescription for depression and that the appellant's prior medical history includes depression, not otherwise specified.

II.  Entitlement to service connection for gout/arthritis.

In a Statement in Support of Claim, received in July 2013, the appellant reported that he first experienced gout in his left big toe in August 1984.  He indicated that he was treated at the health clinic at Memphis State University, where he was diagnosed with gout and provided medication.  The Board notes that the school's name was later changed to the University of Memphis.  A December 2013 letter from the University of Memphis, states that there are no records available, as medical records are destroyed 10 years after a patient's last visit.  The appellant also stated that the August 1984 episode was the most severe that he experienced until 2010.

A March 2011 clinical note states that the appellant had experienced arthritis in the neck.  An April 2011 clinical note reports that the appellant has had at least three attacks of gout and was placed on medication in 2010 after the last attack.  Another April 2011 clinical note states that a gout flare-up occurred in the left great toe.
A June 2015 clinical note reports that the appellant still takes medication for gout.

The appellant has not yet been afforded a VA medical examination in connection with this claim.  Given the evidence of record, the Board finds that a VA medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability but is lacking in specificity to support a decision on the merits).


Accordingly, the case is REMANDED for the following action:

1.  Associate all VA medical records beginning November 7, 2015, with the claims file.

2.  Provide the appellant with an appropriate examination to determine the nature and etiology of any current psychiatric disorder.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current mental disorders exhibited by the appellant, if any.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  If any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder identified is causally related to the appellant's active service or any incident therein.  

Diagnoses should be rendered in accordance with DSM-5 and a rationale for all opinions expressed must be provided.

3.  Provide the appellant with an appropriate examination to determine the nature and etiology of any gout and/or arthritis present.

Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability or disabilities found upon examination, to include his current disability of gout, was incurred during the appellant's service, was a result of an in-service disease, event, or injury, or was incurred within one year of separation from service.  The examiner should specifically address the appellant's contention that he first experienced gout in 1984, and whether the appellant's more recent occurrences of gout may be related.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.

4.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto prior to returning the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


